*753The approval of a bill of exceptions or a statement of facts mnst be directly made by the judge or judicial officer having cognizance of the case in the first instance, and in case such judge or judicial officer should die, be removed from office, become disqualified, absent himself from the Island or refuse to settle such bill of exceptions, statement of the case or statement of facts, the same must be settled as the Supreme Court may by its orders or rules direct, as provided by section 219 of the Code of Civil Procedure.
Buie 68 of the Begulations of this court provides that, when any judge or judicial officer before whom the case has been tried comes under any of the cases referred to in the foregoing paragraph, such bill of exceptions, statement of facts, or statement of the case shall be settled by the successor in office of such judge or judicial officer, or the judge of the nearest adjoining district, and that application may be made to the Supreme Court for the approval or settlement of such documents, only in those cases provided for by section 67 of the said rules — that is to say, in case the judge or judicial officer before whom a case has been tried fails or refuses to approve and settle and sign the bill of exceptions, statement of the case, statement of facts — and the case at bar does not come under this provision.
It is therefore held that the order rendered by this court on the 20th of the present month will not be reconsidered, and the same must stand.

Motion dismissed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.
Mr. Chief Justice Quiñones did not take part in the decision of this case.